Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Information Disclosure Statement
1.	The information disclosure statement (IDS) submitted on 11/22/2019, are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Double Patenting
2.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-19 rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19-20 of U.S. Patent No. 10,515,700. Although the claims at issue are not identical, they are not patentably distinct from each other because independent claim 10 and claim 19 in US patent 10,515,700 are word by word identical except current application define n in n-bit data as an integer greater than or equal to .
Allowable Subject Matter
3.	Claims 1-9 are allowed.
4.	With respect to independent claims X, there is no teaching, suggestion, or motivation for combination in the prior art to a first write operation and a second write operation, the first to ninth memory cells having first to ninth addresses, respectively, and wherein, during the write operation, the controller sends, to the semiconductor storage device, a first command set which instructs the first write operation and assigns the first address, after the first command set is sent, a second command set which instructs the first write operation and assigns the fourth address of the fourth memory cell, after the second command set is sent, a third command set which instructs the first write operation and assigns the seventh address, after the third command set is sent, a fourth command set which instructs the first write operation and assigns the second address, after the fourth command set is sent, a fifth command set which instructs the second write operation and assigns the first address, after the fifth command set is sent, a sixth command set which instructs the first write operation and assigns the fifth address, after the sixth command set is sent, a seventh 88PATENT ATTY DKT NO. TAI/2403USC01 command set which instructs the second write operation and assigns the fourth address, after the seventh command set is sent, an eighth command set which instructs the first write operation and assigns the eighth address, after the eighth command set is sent, a ninth command set which instructs the second write operation and assigns the seventh address, after the ninth command set is sent, a tenth command set which instructs the first write operation and 
5.	With respect to dependent claims 2-9, since these claims are depending on claim 1, therefore claims 2-9 are allowable subject matter. 



Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, Son et al (Pub. No.:  US 2011/0249496 A1), Abe et al (US Patent 9,269,445).
		Son et al (Pub. No.:  US 2011/0249496 A1) shows coarse and fine write.
		Abe et al (US Patent 9,269,445) shows multiple memory string unit share same wordline set.
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Han Yang whose telephone is (571) 270-3048.  The 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





HY
03/11/2021
/HAN YANG/
Primary Examiner, Art Unit 2824